Exhibit 10.1
 
TECHNOLOGY LICENSE AGREEMENT

This Technology License Agreement (hereinafter referred to as the “Agreement”),
is entered into as of the 1st day of July, 2011 by and between Pure Motion,
Inc., a Texas corporation (“PURE MOTION”), and League Now, a Florida corporation
(“LEAGUE NOW”).  PURE MOTION and LEAGUE NOW are sometimes collectively referred
to as the “Parties”, and individually as the “Party”.


RECITALS:


WHEREAS, PURE MOTION is the owner of all rights in and to certain proprietary
motion technology more specifically titled The Optimal Motion Instructor or TOMI
(“Technology”); and


WHEREAS, LEAGUE NOW desires to acquire from PURE MOTION and PURE MOTION desires
to grant to LEAGUE NOW the exclusive right and license to distribute, utilize
and sell the Technology on the terms set forth in this Agreement; and


NOW, THEREFORE, in consideration for the promises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties agree as follows:


1.           License Grant


1.1           Grant of License.  Subject to the terms of this Agreement, PURE
MOTION hereby grants to LEAGUE NOW an exclusive license (“License”) to sell,
use, distribute and exploit the Technology, excluding the source code and object
code of the Technology, throughout the United States solely within the medical
device field for a period of twelve (12) months.  Following the first twelve
(12) months of the Agreement, the license shall become non-exclusive and PURE
MOTION may exploit the Technology for competing purposes.


1.2           No Right of Assignment or Change in Ownership.  The license
granted by PURE MOTION to LEAGUE NOW may not be sold, transferred or assigned by
LEAGUE NOW.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Royalties.


2.1           Initial License Fee.  In consideration for the License granted it
herein, LEAGUE NOW will pay PURE MOTION, in United States currency, an Initial
License Fee of One Thousand Dollars ($1000.00).


2.2           Continuing License Fees.  LEAGUE NOW will also pay PURE MOTION,
during the continuance of this Agreement, a Continuing License Fee of ten
percent (10%) of the “Gross Revenues” from exploitation of the Technology by
LEAGUE NOW, which term will mean the gross revenues from exploitation of the
Technology by LEAGUE NOW as determined on an accrual basis using generally
accepted accounting principles.  LEAGUE NOW, within Sixty (60) days after the
end of each quarter, each and every year, will furnish to PURE MOTION written
reports pursuant to Section 8, specifying the net profits of sales of the
Technology by LEAGUE NOW during the preceding quarter.  LEAGUE NOW's remittance
for the full amount of payments due for that quarter will accompany the reports.


2.3           Best Efforts.  LEAGUE NOW shall use its best efforts to promote
and market the Technology and to maximize royalty payments to PURE MOTION
pursuant to Section 2.  ''Best efforts'' means, with respect to a given goal,
the efforts consistent with the practice of comparable technology companies with
respect to similar products of comparable market potential that a reasonable
person in the position of LEAGUE NOW would use so as to achieve that goal as
expeditiously as possible.


4.           Term and Termination.


4.1           Term.  The term of this Agreement will commence upon the date
LEAGUE NOW pays the Initial License Fee pursuant to Section 2.1 and will
continue for twelve (12) months and automatically renew annually thereafter
unless terminated earlier pursuant to the terms of this
Agreement.  Notwithstanding the foregoing, this Agreement may be terminated at
the sole and exclusive option of PURE MOTION prior to the scheduled expiration
date if LEAGUE NOW is in default of this Agreement.  LEAGUE NOW hereby
acknowledges that upon the expiration of the first twelve (12) month term, the
License will be converted to a nonexclusive license.


4.2           Early Termination.  PURE MOTION may terminate this Agreement at
any time following an “Event of Default.”  For purposes of this Agreement, the
term “Event of Default” will mean: (a) LEAGUE NOW files a petition or otherwise
seeks protection under applicable bankruptcy laws, makes an assignment for the
benefit of creditors, has a receiver or trustee appointed, or is insolvent; (b)
LEAGUE NOW fails to pay in full any amount due pursuant to Section 2; (c) any
sale, transfer, or relinquishment, voluntary or involuntary, by operation of law
or otherwise of any material interest in the direct or indirect ownership or
change in the management of LEAGUE NOW; or (d) LEAGUE NOW materially breaches
any term or condition of this Agreement.  Upon termination pursuant to this
Section 4.2, the remaining unpaid balance of Continuing License Fees will
immediately be due and payable.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           Duties upon Termination.  Upon termination or expiration of the
term of this Agreement (“Termination”) all of LEAGUE NOW’s rights under the
License will terminate.  Upon Termination, LEAGUE NOW agrees to discontinue
manufacturing and marketing any Licensed Products and within Thirty (30) days of
Termination, provide to PURE MOTION an accounting containing the detail provided
in Section 8 of this Agreement and accompanied by a final payment in accordance
with the terms of Section 2 above.


5.           Indemnification.


5.1           Indemnification of LEAGUE NOW.  PURE MOTION agrees, at its
expense, to defend and indemnify LEAGUE NOW from, and to pay any judgment for,
any suit, claim or proceeding against LEAGUE NOW alleging that any portion of
the Technology infringes any patents or copyrights of a third party issued in
the United States, provided that PURE MOTION is promptly notified in writing of
any claim, given all reasonable assistance required, and permitted to direct the
defense.  Either Party will have the right to engage separate counsel, at its
own expense, to monitor and advise the other Party about the status and progress
of the defense.  PURE MOTION will have no liability for settlements or costs
incurred without its consent.  For purposes of this Section, LEAGUE NOW waives
any conflict of interest which may prohibit PURE MOTION from retaining one law
firm to represent both LEAGUE NOW and PURE MOTION in any matter in which
indemnification by PURE MOTION is required.


5.2           Indemnification of PURE MOTION.  LEAGUE NOW agrees, at its
expense, to defend and indemnify PURE MOTION from, and to pay any judgment for,
any suit, claim or proceeding against PURE MOTION alleging injury or damage
based on any representation by or on behalf of LEAGUE NOW, any acts or omissions
of LEAGUE NOW or any of its respective agents, representatives or employees, or
any unauthorized use of the Technology by or on behalf of LEAGUE NOW, provided
that LEAGUE NOW is promptly notified of any claim.  Either Party will have the
right to engage separate counsel, at its own expense, to monitor and advise the
other Party about the status and progress of the defense.  LEAGUE NOW will have
no liability for settlements or costs incurred without its consent.


6.           Representations and Warranties of PURE MOTION.  PURE MOTION
represents and warrants that it is the lawful owner of the Technology and that
it has the power and authority to grant the license to LEAGUE NOW as set forth
in this Agreement.


7           Ownership Rights and Confidentiality.


7.1           Ownership Rights.  PURE MOTION owns all title and all proprietary
rights, including without limitation, copyrights, patents and trade secrets
rights, the Technology, and any derivations thereof in any form free and clear
of claims, and subject to the terms of this License.
 
 
3

--------------------------------------------------------------------------------

 
 
7.2           Obligations to Observe Confidentiality.  Although PURE MOTION will
be under no obligation to disclose to LEAGUE NOW any confidential information,
to the extent that PURE MOTION discloses to LEAGUE NOW any confidential
information, LEAGUE NOW will:


(i)           Observe complete confidentiality with regard to the confidential
information and will protect it using at least the same degree of care it uses
to protect its own proprietary and confidential information, but in no event
less care than a reasonably prudent business person would take in a like or
similar situation;


(ii)           Not disclose or permit any third person or entity access to the
confidential information without PURE MOTION’s prior written consent; and


(iii)           Ensure that employees of LEAGUE NOW who receive access to any
confidential information are advised of the confidential and proprietary nature
thereof and of their obligation to maintain its secrecy.


7.3.           Disclosure as Breach.  LEAGUE NOW agrees that any disclosure of
confidential or proprietary information relating to the Technology to a third
party constitutes a material breach of this Agreement and shall terminate the
license granted by this Agreement.


8.           Accounting and Audit Rights.


                                8.1           Written Reports.  Within Sixty
(60) days after the end of each calendar quarter, LEAGUE NOW will deliver to
PURE MOTION a written accounting certified by an authorized officer of LEAGUE
NOW which will set forth the net profits from sales of the Technology for the
quarter.  LEAGUE NOW will also cause its independent accountants to provide PURE
MOTION with a certificate within One Hundred Twenty (120) days after the end of
each calendar year of this Agreement certifying the accuracy of the written
reports delivered by LEAGUE NOW to PURE MOTION during the preceding calendar
year.


8.2           LEAGUE NOW Books Of Account.  LEAGUE NOW will keep in its
principal place of business complete and accurate books of account relating to
the revenues generated and profits resulting from the Technology.  In order to
assist in verification of the accounting information delivered to PURE MOTION,
such books of account will, without limitation, include all information
reasonably necessary to determine the amounts owing to PURE MOTION hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
8.3           Financial Audit.  Upon Five (5) days prior written notice to
LEAGUE NOW, PURE MOTION may audit the books and records of LEAGUE NOW to
determine the sufficiency of LEAGUE NOW’s payments hereunder.  Any such audit
will take place during normal business hours at LEAGUE NOW’s principal business
location and will be conducted in a manner that does not unreasonably disrupt
the business operations of LEAGUE NOW.  PURE MOTION will bear the expense of any
such audit unless such audit reveals that the amount paid by LEAGUE NOW
hereunder with respect to any calendar quarter will be more than four percent
(4%) less than the amount that should have been paid by LEAGUE NOW, in which
event (i) the cost of such audit will be borne by LEAGUE NOW, and (ii) LEAGUE
NOW will immediately pay the deficiency plus a penalty equal to Twenty-five
percent (25%) of the deficiency.


9.           Miscellaneous.


9.1           Notices.  All notices or other communications required hereunder
will be in writing and delivered first by facsimile followed by regular mail,
and will be deemed delivered upon receipt of a telefax confirmation printed by
the sender’s telefax machine. All notices will be sent to:


If to the Company:
League Now Holdings Corporation
Attn: James Pregiato
4075 Carambola Circle North
Coconut Creek, Florida 33066
Tel:
Email:  leaguenow@gmail.com


 


If to Pure Motion and Pure Motion Holders:
Pure Motion, Inc
Attn: Mario Barton
5601 W. Spring Parkway
Plano, TX 75021
Tel:  (602) 432-4620



 


9.2           Integration.  This Agreement constitutes the entire understanding
and agreement between PURE MOTION and LEAGUE NOW with respect to the
transactions contemplated herein and supersede any and all prior or
contemporaneous oral or written communications with respect to the subject
matter hereof, all of which are merged herein.  This Agreement will not be
modified, amended or in any way altered except by an agreement in writing signed
by authorized representatives of the Party to be bound.
 
 
5

--------------------------------------------------------------------------------

 
 
9.3           Choice of Law and Forum.  This Agreement will be construed and
enforced in accordance with the laws of the State of California.  Any action or
proceeding brought by PURE MOTION or LEAGUE NOW against the other arising out of
or related to this Agreement will be brought in a State or Federal court of
competent jurisdiction located in the County of Orange, State of California, and
LEAGUE NOW hereby submits to the in personam jurisdiction of such courts for
purposes of any such action or proceeding.


9.4           No Joint Venture.  Nothing contained herein will be deemed to
create a joint venture or partnership or agency relationship between PURE MOTION
and LEAGUE NOW.  Neither Party will have the right or authority to, and each
Party will not, assume or create any obligation or responsibility, express or
implied, on behalf of or in the name of the other Party or to bind the other
Party in any manner.


9.5           Severability.  If any provision hereof is found invalid or
unenforceable pursuant to a judicial decree or decision, the remainder of this
Agreement will remain valid and enforceable according to its terms.  Without
limiting the foregoing, it is expressly understood and agreed that each and
every provision of this Agreement which provides for a limitation of liability
or damages, disclaimer of warranties, indemnification of a Party or exclusion or
limitation of damages or any other remedies is intended by the Parties to be
severable and independent of any other provision and to be enforced as
such.  Further, it is expressly understood and agreed that if any remedy
hereunder is determined to have failed of its essential purpose, all limitations
of liability and exclusions of damages or other remedies set forth herein will
remain in effect.  Moreover, where any provision herein has been adjudicated to
exceed the maximum force allowable by law, the court will interpret such
provision as providing the maximum allowable protection provided by law.


9.6           Attorneys’ Fees.  The prevailing Party in any action or proceeding
between PURE MOTION and LEAGUE NOW arising out of or related to this Agreement
will be entitled to recover from the other Party all of its costs and expenses
including, without limitation, its actual attorneys’ fees and costs incurred in
connection with such action, including any appeal of such action.


9.7           Nonwaiver. PURE MOTION and LEAGUE NOW agree that no failure to
exercise, and no delay in exercising any right, power, or privilege under this
Agreement on the part of either Party shall operate as a waiver of any right,
power, or privilege hereunder.  PURE MOTION and LEAGUE NOW further agree that no
single or partial of any right, power, or privilege under this Agreement shall
preclude further exercise thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
9.8           Amendments.  PURE MOTION and LEAGUE NOW agree that this Agreement
shall be modified only by a written agreement duly executed by persons
authorized to execute agreements on their behalf.


9.9           Authority.  Each person executing this Agreement on behalf of a
Party has the authority of the entity to execute this Agreement.


9.10           Time Is Of The Essence.  Both Parties agree that time is of the
essence with respect to each and every term and provision set forth in this
Agreement.


9.11           Recitals Incorporated.  The foregoing recitals are incorporated
herein by reference and made a part of this Agreement.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first set forth
above.


 

  PURE MOTION, INC.            
By:
        Chairman                  

 

  LEAGUE NOW            
By:
/s/                           


 
 
 
 
 
7

--------------------------------------------------------------------------------